AYRES, Judge.
This is a companion case to that of Waggonner v. Allstate Insurance Company, La.App., 128 So.2d 214, with which it was consolidated for the purpose of trial inasmuch as plaintiff’s demands arose out of the same accident. Plaintiff appealed from a judgment rejecting his demands.
In the companion case, it was held, for the reasons therein stated, that the accident was due to and caused by the negligence of Mrs. Smith, plaintiff’s wife and the driver of the automobile in which he was riding, through her lack of observation and excessive speed under the circumstances existing at the time, and hence, that there was no fault or liability on the part of those against whom plaintiff seeks to recover on this appeal.
Accordingly, for these reasons and the reasons assigned in the companion case, *218we find no error in the judgment appealed and, accordingly, it is affirmed at appellant’s cost.
Affirmed.